  Case 3:20-cv-03304-C-BT Document 22 Filed 02/23/21                     Page 1 of 2 PageID 70



                         IN THE UNITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTzuCT OF TEXAS
                                         DALLAS DIVISION


KYI,E SMITII,                                       )
                                                    )
                       PlaintifT,                   )
                                                    )
                                                    )
                                                    )
MARIAN BROWN.                                       )
                                                    )
                       Defendant                    )   Civil Action No. 3 :20-CV-3304-C-BT


                                                ORDER

       Belore the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein recommending that       Plaintiff s complaint be dismissed for failing

to state a claim upon which reliefmay be granted. Plaintiffhas failed to file objections to the

Magistrate Judge's Findings, Conclusions, and Recommendation and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby     ADOPTED   as the   findings and conclusions of the Court.r For the reasons stated




           I
          The Court notes that the Magistrate Judge's Findings, Conclusions, and Recommendation
recommends that Plaintiffbe granted leave to arnend his complaint. However, Plaintiff filed an amended
complaint after the Magistrate Judge entered her Findings, Conclusions, and Recommendation.
Plaintifls Amended Complaint merely alleges that he tested negative and then positive for COVID-19.
 Case 3:20-cv-03304-C-BT Document 22 Filed 02/23/21                    Page 2 of 2 PageID 71



therein, Plaintifls complaint is hereby DISMISSED under 28 U.S.C. $$ l9l54. and

lels(e)(2)(B).
                           4a
                                *r,
       SO ORDERED 16i5     z{d   day of February, 2021   .




                                                             v ,f../
                                                                       zzo--'
                                                    C           GS
                                            ENI R               STATES           CT JUDGE




                                              1
